Case 2:11-cr-00009-JMS-CMM Document 955 Filed 07/29/21 Page 1 of 7 PageID #: 6458




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )     No. 2:11-cr-00009-JMS-CMM
                                                         )
  JESSIE JAMES LINARES,                                  ) -01
                                                         )
                               Defendant.                )


                                            Order to Show Cause

         Defendant filed a renewed motion seeking compassionate release. Dkt. 930. He seeks

  immediate    release    from      incarceration     because     of   the   COVID-19   pandemic.

  He argues that "extraordinary and compelling reasons" support his release within the meaning of

  18 U.S.C. § 3582(c)(1)(A)(i) because he has various medical conditions that place him at risk for

  having a severe illness if infected with COVID-19, he has already contracted COVID-19, and he

  cannot adequately protect himself from being reinfected while incarcerated. Id. He also contends

  that extraordinary and compelling reasons warrant relief because his bout with COVID-19 left him

  with long-term effects and symptoms. Id. Finally, he argues that "extraordinary and compelling

  reasons" support his release within the meaning of 18 U.S.C. § 3582(c)(1)(A)(i) because changes

  to his statute of conviction mean that he would likely receive a shorter sentence if he were

  sentenced today. Id.

         The U.S. Court of Appeals for the Seventh Circuit has recently issued two opinions that

  affect the arguments Defendant makes in this case.

         As noted, Defendant argues that the risk he faces from the COVID-19 pandemic represents

  an extraordinary and compelling reason warranting release. Earlier in the pandemic, the Court

                                                     1
Case 2:11-cr-00009-JMS-CMM Document 955 Filed 07/29/21 Page 2 of 7 PageID #: 6459




  found on several occasions that a defendant had established extraordinary and compelling reasons

  warranting release when the defendant suffered from conditions that the CDC recognized as

  increasing the risk of severe COVID-19 symptoms. See, e.g., United States v. Johnson, No. 1:99-

  cr-59-JMS-DML-06, dkt. 317 (S.D. Ind. Mar. 11, 2021); United States v. Shivers, No. 1:15-cr-

  111-TWP-MJD-2, dkt. 154 (S.D. Ind. Dec. 11, 2020); United States v. Jansen, No. 1:08-cr-132-

  SEB-TAB-12, dkt. 1336 (S.D. Ind. Nov. 25, 2020); United States v. Uziekalla, No.3:15-cr-43-

  RLY-CMM-28, dkt. 1652 (S.D. Ind. Nov. 19, 2020). Underlying those holdings was the

  understanding that the virus was difficult to control in a prison setting, in part because no vaccine

  had yet been made widely available.

            The situation has now changed dramatically. Three vaccines are being widely distributed

  in the United States, including the Pfizer and Moderna vaccines. Although no vaccine is perfect,

  the CDC has recognized that mRNA vaccines like the Pfizer and Moderna vaccines are effective

  at preventing COVID-19 and that COVID-19 vaccination prevented most people from getting

  COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html

  (last visited July 28, 2021). The CDC also reports that the COVID-19 vaccines authorized for use

  in the United States offer protection against most variants currently spreading in the United

  States. Id. The vaccines are not 100% effective, and some vaccinated people may still get

  sick. Id. The CDC reports, however, that mRNA COVID-19 vaccines have been shown to provide

  protection against severe illness and hospitalization among people of all ages eligible to receive

  them, including people 65 years and older who are at higher risk of severe outcomes from COVID-

  19. Id.

            COVID-19 vaccines have been made widely available within the BOP. As of July 28,

  2021, the BOP has administered more than 200,000 doses of the vaccine and has fully inoculated



                                                   2
Case 2:11-cr-00009-JMS-CMM Document 955 Filed 07/29/21 Page 3 of 7 PageID #: 6460




  tens of thousands of BOP staff members and inmates. See https://www.bop.gov/coronavirus/ (last

  visited July 28, 2021). In April 2021, the BOP Director testified to the Senate Judiciary Committee

  that all BOP inmates would be provided the opportunity to be vaccinated by mid-May

  2021. See https://www.bop.gov/resources/news/20210415_hearing.jsp (last             visited July    28,

  2021). And, indeed, as of May 24, 2021, Defendant had received the first dose of the COVID-19

  vaccines. See dkt. 939-1. At this point, he is presumably fully vaccinated against the virus, as are

  more than 80% of the inmates at Defendant's facility. See https://www.bop.gov/coronavirus/ (last

  visited July 28, 2021) (reporting that 815 inmates at FCI Ashland have been fully inoculated

  against COVID-19); see https://www.bop.gov/mobile/about/population_statistics.jsp (last visited

  July 28, 2021) (reporting that, as of July 15, 2021, 985 inmates are housed at FCI Ashland,

  including its satellite camp). The BOP's efforts at controlling the virus also seem to be meeting

  with some success. As of July 28, 2021, the BOP reports that only one inmate at FCI Ashland has

  an active case of COVID-19. See https://www.bop.gov/coronavirus/ (last visited July 28, 2021).

          Recently, the U.S. Court of Appeals for the Seventh Circuit held that COVID-19 could not

  be an extraordinary and compelling reason for release for an inmate who had declined the

  vaccine without an adequate medical justification. See United States v. Broadfield, __ F.4th __,

  No. 20-2906, 2021 WL 3076863 (7th Cir. July 21, 2021). In so holding, the court reasoned, "[F]or

  the many prisoners who seek release based on the special risks created by COVID-19 for people

  living in close quarters, vaccines offer far more relief than a judicial order. A prisoner who can

  show that he is unable to receive or benefit from a vaccine may still turn to this statute, but, for the

  vast majority of prisoners, the availability of a vaccine makes it impossible to conclude that the

  risk of COVID-19 is an 'extraordinary and compelling' reason for immediate release." Id. at *2;

  see also id. ("Vaccinated prisoners are not at greater risk of COVID-19 than other vaccinated



                                                     3
Case 2:11-cr-00009-JMS-CMM Document 955 Filed 07/29/21 Page 4 of 7 PageID #: 6461




  persons. (A more cautious statement would be that published data do not establish or imply an

  incremental risk for prisoners—either a risk of contracting the disease after vaccination or a risk

  of a severe outcome if a vaccinated person does contract the disease.).").

         Given the reasoning of Broadfield, the fact that Defendant has been fully vaccinated

  against COVID-19, and the high rate of vaccination at Defendant's facility, it appears to the Court

  that the risk that Defendant will be reinfected with COVID-19 no longer potentially creates an

  extraordinary and compelling reason warranting relief under § 3582(c)(1)(A).

         It appears that one of Defendant's other "extraordinary and compelling" reasons for early

  release—that he would receive a shorter sentence if sentenced today— is also foreclosed by a

  recent Seventh Circuit case. In United States v. Thacker, __ F.4th__, No. 20-2943, 2021 WL

  2979530 (7th Cir. July 15, 2021), the defendant sought compassionate release under

  § 3582(c)(1)(A). He argued that extraordinary and compelling reasons warranted relief in

  part because he would face a much shorter mandatory sentence if sentenced today. Id. at

  *1. Specifically, more than a decade ago, he received a sentence of 33 years and 4 months of

  imprisonment. Id. Seven of those years represented a mandatory minimum sentence for a

  conviction under 18 U.S.C. § 924(c). Id. Twenty-five of those years represented a mandatory,

  consecutive sentence for another conviction under § 924(c). Id. That is, the sentencing court had

  no choice but to sentence the defendant to at least 32 years of imprisonment. Id.

         In December 2018, § 924(c) was amended by § 403 of the First Step Act of 2018. First

  Step Act of 2018, § 403(a), 132 Stat. 5194, 5222; see 28 U.S.C. § 924(c)(1)(C) (effective Dec. 21,

  2018). If sentenced under the amended § 924(c), the defendant would face only consecutive 7-year

  sentences for his § 924 convictions—that is, his mandatory minimum sentence would have been

  only 14 years, not 32 years. First Step Act of 2018, § 403(a), 132 Stat. at 5222. Congress,



                                                   4
Case 2:11-cr-00009-JMS-CMM Document 955 Filed 07/29/21 Page 5 of 7 PageID #: 6462




  however, explicitly declined to make § 403 retroactive, providing that the amendment applied only

  to "any offense that was committed before the date of enactment of this Act, if a sentence for the

  offense has not been imposed as of such date of enactment." First Step Act of 2018, § 403(b), 132

  Stat. at 5222.

          The defendant filed a motion for compassionate release, arguing that the disparity between

  the sentence he actually received and the sentence he would receive if sentenced today constituted

  an extraordinary and compelling reason for release. Thacker, 2021 WL 2979530, at *1. The district

  court denied his motion, and the Seventh Circuit affirmed, holding that Congress's deliberate

  decision to make the amendment to § 924(c) prospective only meant that the change to § 924(c)

  could not be an extraordinary and compelling reason for relief under § 3582(c)((1)(A). Id. at *3–

  4, 6.

          In so holding, it explained that § 3582(c)(1)(A) gives sentencing courts broad discretion in

  deciding what constitutes extraordinary and compelling reasons warranting relief but concluded

  that this discretion "cannot be used to effect a sentencing reduction at odds with Congress's express

  determination embodied in § 403(b) of the First Step Act that the amendment to § 924(c)'s

  sentencing structure apply only prospectively." Id. at *3. It also specifically stated that

  rationales suggesting that "the prescribed sentence is too long" cannot supply an extraordinary and

  compelling reason to reduce a lawful sentence, noting that allowing for such a rationale "would

  allow the compassionate release statute to operate in a way that creates tension with the principal

  path and conditions established for federal prisoners to challenge their sentences [that is] embodied

  in . . . 28 U.S.C. § 2255 and accompanying provisions." Id. at *4. It explained the proper analysis:

          We take the opportunity here to answer squarely and definitively whether the
          change to § 924(c) can constitute an extraordinary and compelling reason for a
          sentencing reduction. It cannot.



                                                   5
Case 2:11-cr-00009-JMS-CMM Document 955 Filed 07/29/21 Page 6 of 7 PageID #: 6463




          The proper analysis in evaluating a motion for a discretionary sentencing reduction
          under § 3582(c)(1)(A) based on "extraordinary and compelling" reasons proceeds
          in two steps. At step one, the prisoner must identify an "extraordinary and
          compelling" reason warranting a sentence reduction, but that reason cannot include,
          whether alone or in combination with others, consideration of the First Step Act's
          amendment to § 924(c). Upon a finding that the prisoner has supplied such a reason,
          the second step of the analysis requires the district court, in exercising the discretion
          conferred by the compassionate release statute, to consider any applicable
          sentencing factors in [18 U.S.C.] § 3553(a) as part of determining what sentencing
          reduction to award the prisoner.

  Id. at *6.

          Although the decision in Thacker explicitly applies only to cases based on the change to

  § 924(c), its rationale applies to the arguments Defendant makes in this case. Here, Defendant

  argues that he would face a lower mandatory minimum sentence if sentenced today because

  § 401 of the First Step Act lowered the mandatory minimum sentence for his crime of

  conviction. See dkt. 930; see also First Step Act, § 401,132 Stat. at 5220–21; 21 U.S.C. § 841(b)

  (effective Dec. 21, 2018). However, as with § 403, Congress explicitly declined to make the

  sentencing change in § 401 retroactive. First Step Act, § 401(c), 132 Stat. at 5221 (First Step Act,

  § 401(c)) (“This section, and the amendments made by this section, shall apply to any offense that

  was committed before the date of enactment of this Act, if a sentence for the offense has not been

  imposed as of such date of enactment.’”). In other words, § 401 does not apply retroactively. See

  e.g., United States v. Jackson, 940 F.3d 347, 353–54 (7th Cir. 2019); United States v. Pierson, 925

  F.3d 913, 927–28 (7th Cir. 2019), vacated and remanded for further consideration on other

  grounds, Pierson v. United States, 140 S. Ct. 1291 (2020).

          Accordingly, within 14 days of the date of this Order, Defendant shall show

  cause why the Court should not find that, under Broadfield and Thacker, the risk of reinfection

  with COVID-19 and the disparity between the sentence Defendant received and the one he might

  receive if sentenced today cannot be extraordinary and compelling reasons warranting relief.


                                                     6
Case 2:11-cr-00009-JMS-CMM Document 955 Filed 07/29/21 Page 7 of 7 PageID #: 6464




         If Defendant fails to respond as required by this Order, the Court will deem him to

  have abandoned his arguments about the risk of reinfection with COVID-19 and the

  sentencing disparity between the sentence he received and the sentence he might receive if

  sentenced today.

  SO ORDERED.

  Date: 7/29/2021




  Distribution:

  All Electronically Registered Counsel




                                              7
